Andrews, Judge,
dissenting.
Because I believe that the release is controlled by pre-Posey authority and effected the release of Otis and Pickett, I respectfully dissent.
Tanner filed suit against Pickett, Otis, and Pace on June 22, 1985, eventually adding manufacturer Esco. On January 21, 1987, Tanner and his wife signed a General Release, which stated that, in consideration of the payment of $500, they “remised, released and forever discharged and by these presents, do . . . hereby remise, release, and forever discharge Pace Construction Corporation . . . and all other persons, firms, and corporations, of and from any and all claims, demands, rights, and causes of action, of whatsoever kind or nature, arising from or by reason of any and all known and unknown, foreseen and unforeseen bodily injuries, . . . resulting, and to result, from a certain accident which happened on or about the 3rd day of November 1984. . . .” (Portions in bold type were typed onto the otherwise printed form.)
A dismissal with prejudice as to Pace was filed on February 10, 1987.
On April 8, 1987, Posey v. Med. Center-West, 257 Ga. 55 (354 SE2d 417) (1987) was issued. “The issue reached [was] whether to continue to follow the principle that a general release given to one joint tortfeasor releases all joint tortfeasors. We decide . . . not to follow that principle any longer. ... A valid release of one tortfeasor from liability . . . does not discharge others for the same harm, unless it is agreed that it will discharge them. . . . One not a party to the release may not object to the external evidence [of intent] under the parol evidence rule.” Id. at 56, 59.
On October 9, 1991, Pickett and Otis filed their motions for summary judgment in response to which plaintiffs filed the affidavit of their attorney who had negotiated with Pace, stating that there was no intent to release the other joint tortfeasors. This affidavit was admissible under Posey on the issue of intent in a joint tortfeasor general release situation, but had not been admissible as to joint tortfeasors prior thereto. Compare Williams v. Physicians &c. Community Hosp., 249 Ga. 588, 590 (292 SE2d 705) (1982) (successive tortfeasors, parol evidence admissible) with Thomaston v. Fort Wayne Pools, 181 Ga. App. 541 (1) (352 SE2d 794) (issued January 5, *4211987) (joint tortfeasors, parol evidence inadmissible). In Knight v. Lowery, 228 Ga. 452 (185 SE2d 915) (1971), successive tortfeasors were involved and the court reiterated the rule regarding joint tortfeasors: “This court long ago ruled that a release executed in favor of one joint tortfeasor, in full settlement of damages, acts also as a release in favor of all other joint tortfeasors. Donaldson v. Carmichael, 102 Ga. 40 (29 SE 135).” Knight at 455. The second division of Knight held that, with regard to successive tortfeasors only, “parol evidence may be admitted in favor of or against a stranger to a release to ascertain the true intention of the parties with regard to those persons who were to be bound or covered by the release.” That second division as to the admissibility of parol evidence was overruled in Maxey v. Hosp. Auth. of Gwinnett County, 245 Ga. 480 (265 SE2d 779) (1980), again specifically related only to successive tortfeasors. “We today overrule Knight v. Lowery, supra, insofar as it holds that parol evidence is admissible to explain a release ‘against all the world.’ The release here of ‘all other persons, firms, and corporations, of and from any and all claims, demands, rights, and causes of action . . . resulting, and to result, from a certain accident which happened on or about the 7th day of January, 1977, . . .’ is clear and unambiguous. With the overruling of Knight v. Lowery, supra, parol evidence is not admissible to vary the terms of the release.” (Emphasis supplied.) Maxey, supra at 482. As acknowledged in fn. 1 of Williams v. Physicians &c. Community Hosp., supra at 589, the rule prohibiting parol evidence so as to vary the terms of a general release in a joint tortfeasor situation remained viable in 1982 when Williams issued, even though Williams reversed that rule with regard to successive tortfeasors. Williams, 249 Ga. at 590.
On April 30, 1992, Lackey v. McDowell, 262 Ga. 185 (415 SE2d 902) (1992), issued, modifying Posey “so as to provide a clearer rule: Only those parties named in the release will be discharged by that instrument, [fn. 3, By ‘named,’ we mean being identified either by proper name or such other description as leaves no question of the identity of the party released.] This should eliminate the need to inquire as to the intent of the parties to releases executed after the date of this opinion.” Lackey at 186.
The parol evidence rule, embodied in OCGA § 13-2-2 (1), in the context of unambiguous language within the four corners of the document, is again fully empowered. American Cyanamid Co. v. Ring, 248 Ga. 673, 674 (286 SE2d 1) (1982).
“[OCGA § 13-2-3] provides: ‘The cardinal rule of construction [of a contract] is to ascertain the intentions of the parties. If that intention be clear, and it contravenes no rule of law, and sufficient words be used to arrive at the intention, it shall be enforced, irrespective of all technical or arbitrary rules of construction.’ If the intention *422of the parties as of the time of the executing of the agreement be clear, it should be enforced, even though the parties disagree as to its meaning as of the time of litigation.” (Emphasis supplied.) Paul v. Paul, 235 Ga. 382, 384 (219 SE2d 736) (1975); Tidwell v. Carroll Builders, 251 Ga. 415, 417 (1) (306 SE2d 279) (1983); Johnson v. Raatz, 200 Ga. App. 289, 291 (407 SE2d 489) (1991); see Kinsey v. Elrod, 206 Ga. App. 375, fn. 1 (425 SE2d 395) (1992).
Decided March 19, 1993 —
Reconsiderations denied April 2, 1993
Long, Weinberg, Ansley & Wheeler, M. Diane Owens, Carlton E. Joyce, for appellant (case no. A92A2228).
Carter & Ansley, Tommy T. Holland, Christopher N. Shuman, for appellant (case no. A92A2229).
Cobb & Walton, James B. Walton, for appellee.
What is clear is that, in January 1987, when the Tanners signed the release at issue here, a general release of one joint tortfeasor released all and parol evidence was not admissible to vary the terms of the written document. Therefore, I believe the court below erred in denying summary judgment to Otis and Pickett. Kahn v. Columbus Mills, 188 Ga. App. 90, 91 (1) (371 SE2d 908) (1988); Thomaston, supra.